DETAILED ACTION
Claims 1-6 were rejected in the Office Action mailed 7 October 2020.
Applicants filed a response and amended claim 1 and canceled claims 5 and 10-16 on 31 December 2020.
Claims 1-4 and 6-9 are pending.
Claims 1-4 and 6-9 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Murota et al. (JP 2011-214053) (hereinafter “Murota”).

The Examiner has previously provided a machine translation of JP 2011-214053. The citation of the prior art in this rejection refers to the machine translation.

Regarding claim 1, Murota teaches the following composition for a steel plate excellent in extra-large heat input weld zone toughness, in mass% (Murota, [0027-0036], [0040], [0042], and [0044]):
Element
Present Invention
Murota
Overlap
C
0.04-0.09
0.03-0.07
Preferred: 0.04-0.07


0.15-0.22
0.05-0.5
Preferred: 0.05-0.4

Mn
1.4-2.0
0.6-2.0
Preferred: 0.6-1.6

P
0-0.015
0-0.02
Preferred: 0-0.015

S
0.0005-0.004
0.0005-0.003
Preferred: 0.0010-0.003

Cu
0.05-0.7
0-0.5
0.05-0.5
Ni
0.4-1.3
0-1.0
0.4-1.0
Al
0.030-0.080
0.015-0.10

Ti
0.005-0.023
0.005-0.03
Preferred: 0.008-0.015

B
0.0003-0.0020
0.0003-0.0020
Preferred: 0.0005-0.0015

Ca
0.0005-0.0030
0.0005-0.005
Preferred: 0.0005-0.0020

N
0.0030-0.0060
0-0.0070
Preferred: 0-0.0060

O
0-0.0040
0-0.003
Preferred: 0-0.0025

Nb
0-0.005
0-0.005

Mo
0-0.01
0-0.01

Balance
Fe and incidental impurities
Fe and impurities




The ranges of Murota encompass, fall within, or overlap the ranges of the presently claimed ranges. 
With respect to expression 1, given the amount of Mn being 0.6-2.0 mass%, the amount of Cu being 0-0.5 mass%, and the amount of Ni being 0-1.0 mass% in Murota, as set forth above, it is clear that Mn + 0.4×(Cu+Ni) mass% would necessarily be 0.6-2.6 mass%, i.e., 0.6+ 0.4(0+0) = 0.6; 2.0+ 0.4(0.5+1.0) = 2.6, which would overlap the claimed range.
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

While Murota teaches that the block size of the transformed structure within the austenite grain is miniaturized to achieve high toughness of the HAZ (Murota, [0010]), Murota does not explicitly disclose an average grain size inside prior austenite grains in a microstructure of a heat-affected zone neighboring a weld bond in the steel material is 10 µm or less when high heat input welding at a weld heat input in a range of 80 to 300 kJ/cm is performed.
Given that the material and structure of the steel plate of Murota is substantially identical to the material and structure of the steel plate as in the present invention, as set forth above, it is clear that the steel plate of Murota would inherently have an average grain size inside prior austenite grains in a microstructure of a heat-affected zone neighboring a weld bond in the steel material of 10 µm or less when high heat input welding at a weld heat input in a range of 80 to 300 kJ/cm is performed as presently claimed.

 Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 2, given the amount of Ca being 0.0005-0.005 mass%, the amount of O being 0-0.003 mass%, and the amount of S being 0.0005-0.003 mass% in Murota, as set forth 


Regarding claims 3 and 6, Murota further teaches the following additions to the composition for a steel plate excellent in extra-large heat input weld zone toughness, in mass% (Murota, [0043]):
Element
Present Invention
Murota
Cr
0-0.5
0-0.5
V
0-0.1
0-0.08


The ranges of Murota encompass or overlap the ranges of the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Regarding claims 4 and 7-9, Murota further teaches the following additions to the composition for a steel plate excellent in extra-large heat input weld zone toughness, in mass% (Murota, [0043]):
Element
Present Invention
Murota
Mg
0.0005-0.005
0-0.005

0.001-0.02
0-0.02


The ranges of Murota encompass the ranges of the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

	
Response to Arguments
In response to the amendment of claim 1 regarding Si: 0.15 to 0.22%, it is agreed that the previous 35 U.S.C. 102(a)(1) rejection would no longer anticipate claim 1 and is therefore withdrawn. However, the amendment necessitates a new set of rejections as set forth above.  

Applicant primarily argues:
“Moreover, Murota does not disclose an average grain size inside prior austenite grains in a microstructure of a heat-affected zone neighboring a weld bond in the steel material is 10 µm or less when high heat input welding at a weld heat input in a range of 80 to 300 kJ/cm is performed, as further required by claim 1.”
Remarks, p. 5

“However, Murota does not disclose a substantially similar product. For example, Murota does not disclose the claimed Si content, as discussed above. Thus, it is unreasonable to assert that the claimed average grain size is somehow inherent in, or would have 
Remarks, pg. 2
The Examiner respectfully traverses as follows:
 “Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
It is noted that Murota does teach the claimed range of Si. Specifically, Murota teaches the composition comprising preferred: 0.05-0.4 mass% of Si (Murota, [0028]).
Therefore, it is the Examiner’s position, given that the material and structure of the steel plate of Murota is substantially identical to the material and structure of the steel plate as in the present invention, as set forth above, it is clear that the steel plate of Murota would inherently have an average grain size inside prior austenite grains in a microstructure of a heat-affected zone neighboring a weld bond in the steel material of 10 µm or less when high heat input welding at a weld heat input in a range of 80 to 300 kJ/cm is performed, as presently claimed, absent evidence to the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732